Name: Commission Regulation (EC) No 960/2008 of 30 September 2008 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information and information processing;  business classification;  economic analysis;  communications;  information technology and data processing;  demography and population
 Date Published: nan

 1.10.2008 EN Official Journal of the European Union L 262/6 COMMISSION REGULATION (EC) No 960/2008 of 30 September 2008 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EC) No 808/2004 established a common framework for the systematic production of Community statistics on the information society. (2) Pursuant to Article 8(1) of Regulation (EC) No 808/2004, implementing measures are necessary to determine the data to be supplied for preparation of the statistics laid down in Articles 3 and 4 of that Regulation and the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted for the production of Community statistics on the information society as laid down in Articles 3(2) and 4 of Regulation (EC) No 808/2004 shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 143, 30.4.2004, p. 49. (2) OJ L 181, 28.6.1989, p. 47. ANNEX I MODULE 1: ENTERPRISES AND THE INFORMATION SOCIETY 1. Subjects and their characteristics (a) The subjects to be covered for the reference year 2009, selected from the list in Annex I to Regulation (EC) No 808/2004, are the following:  ICT systems and their usage in enterprises,  use of the Internet and other electronic networks by enterprises,  e-commerce and e-business processes. (b) The following enterprise characteristics must be collected: ICT systems and their usage in enterprises Characteristics to be collected for all enterprises:  computer usage. Characteristics to be collected for enterprises that use computers:  (optional) percentage of persons employed using computers at least once a week,  use of an internal computer network (e.g. LAN),  use of an internal home page (intranet),  use of extranet,  use of free or open source operating systems, such as Linux (i.e. with its source code available, no copyright cost, and the possibility to modify and/or (re)distribute it),  use of RFID technologies. Characteristics to be collected for enterprises that use an internal computer network (e.g. LAN):  use of wireless access within the internal computer network (e.g. LAN). Characteristics to be collected for enterprises that use RFID:  use of RFID for product identification,  use of RFID for monitoring and control of industrial production,  use of RFID for supply chain and inventory tracking and tracing,  use of RFID for service and maintenance information management or asset management,  use of RFID for payment applications,  use of RFID for person identification or access control. Use of the Internet and other electronic networks by enterprises Characteristics to be collected for enterprises that use computers:  access to the Internet. Characteristics to be collected for enterprises that have access to the Internet:  percentage of persons employed using computers connected to the World Wide Web at least once a week,  Internet connection: traditional modem or ISDN,  Internet connection: DSL,  Internet connection: other fixed Internet connection,  Internet connection: mobile connection,  (optional) Internet usage for banking and financial services,  (optional) Internet usage for training and education,  Internet usage for interaction with public authorities, in the previous calendar year,  use of website. Characteristics to be collected for enterprises that interacted with public authorities via the Internet, in the previous calendar year:  Internet usage for obtaining information from public authorities websites, in the previous calendar year,  Internet usage for obtaining forms from public authorities websites, in the previous calendar year,  Internet usage for returning filled-in forms to public authorities, in the previous calendar year,  Internet usage for handling an administrative procedure completely electronically without the need for additional paperwork, in the previous calendar year,  Internet usage for submitting a proposal in an electronic tender system (public e-procurement), in the previous calendar year. Characteristics to be collected for enterprises that have a website:  (optional) provision of the following facility: privacy policy statement, privacy seal or certification of website safety,  (optional) provision of the following facility: product catalogues or price lists,  (optional) provision of the following facility: possibility for visitors to customise or design products,  (optional) provision of the following facility: online ordering or reservation or booking facility,  (optional) provision of the following facility: online order tracking facility,  (optional) provision of the following facility: personalised content for regular/repeated visitors,  (optional) provision of the following facility: advertisement of open job positions or online job application. E-commerce and e-business processes Characteristics to be collected for enterprises that use computers:  use of automated data exchange (ADE), defined as the exchange of messages (e.g. orders, invoices, payment transactions or description of goods) via the Internet or other computer networks in an agreed format which allows their automatic processing (e.g. XML, EDIFACT) without the individual message being manually typed,  electronic sharing of supply-chain management information with customers or suppliers,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the inventory management function,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the accounting function,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the production or services management function,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the distribution management function,  electronic and automatic sharing of relevant information about purchase orders sent (either electronically or not) with the inventory management function,  electronic and automatic sharing of relevant information about purchase orders sent (either electronically or not) with the accounting function,  use of ERP software package to share information on sales and/or purchases with other internal functional areas (for example, finance, planning, marketing),  use of any software application for managing information about clients (so-called CRM) to capture, store and make available to other business functions the information about its clients,  use of any software application for managing information about clients (so-called CRM) to analyse the information about clients for marketing purposes (setting prices, making sales promotions, choosing distribution channels, etc.),  use of digital signature in any message sent, i.e. using encryption methods that assure the authenticity and integrity of the message (uniquely linked to and capable of identifying the signatory and where any subsequent change to the message is detectable). Characteristics to be collected for enterprises that use automated data exchange:  use of ADE for: sending orders to suppliers,  use of ADE for: receiving e-invoices,  use of ADE for: receiving orders from customers,  use of ADE for: sending e-invoices,  use of ADE for: sending or receiving product information,  use of ADE for: sending or receiving transport documents,  (optional) use of ADE for: sending payment instructions to financial institutions,  (optional) use of ADE for: sending or receiving data to/from public authorities. Characteristics to be collected for enterprises that use computers and are not classified in Section K of NACE Rev. 2:  have sent orders via computer networks, in the previous calendar year,  have received orders via computer networks, in the previous calendar year,  (optional) problems or barriers to e-commerce: products or services not suitable for e-commerce,  (optional) problems or barriers to e-commerce: customers do not want to buy via e-commerce,  (optional) problems or barriers to e-commerce: security concerns,  (optional) problems or barriers to e-commerce: problems related to logistics,  (optional) problems or barriers to e-commerce: uncertainty about legal framework,  (optional) problems or barriers to e-commerce: technical issues in implementing e-commerce,  (optional) problems or barriers to e-commerce: need to reorganise business processes for e-commerce,  (optional) problems or barriers to e-commerce: adverse experiences with electronic sales in the past,  (optional) problems or barriers to e-commerce: language problems related to international e-commerce. Characteristics to be collected for enterprises that share supply chain management information with customers or suppliers and are not classified in Section K of NACE Rev. 2:  exchange of information with suppliers on inventory, production, demand forecasts,  (optional) exchange of information with suppliers on demand forecasts,  (optional) exchange of information with suppliers on inventory levels,  (optional) exchange of information with suppliers on production plans,  exchange of information with suppliers on progress of deliveries,  exchange of information with customers on inventory, production, demand forecasts,  (optional) exchange of information with customers on demand forecasts,  (optional) exchange of information with customers on inventory levels,  (optional) exchange of information with customers on production plans,  exchange of information with customers on progress of deliveries,  (optional) exchange of information with suppliers or customers via websites,  (optional) exchange of information with suppliers or customers via automated data exchange. Characteristics to be collected for enterprises that have received orders via computer networks and are not classified in Section K of NACE Rev. 2:  percentage of total turnover resulting from orders received via computer networks, in the previous calendar year,  percentage of e-commerce sales resulting from orders received via websites, in the previous calendar year,  percentage of e-commerce sales resulting from orders received via automated data exchange, in the previous calendar year,  (optional) percentage of e-commerce sales resulting from orders received via automated data exchange using the Internet, in the previous calendar year,  (optional) percentage of e-commerce sales resulting from orders received via automated data exchange using other networks, in the previous calendar year,  electronic sales by destination: own country,  electronic sales by destination: other EU countries,  electronic sales by destination: rest of the world,  (optional) use of online payment systems for sales via websites,  (optional) use of offline payment systems for sales via websites,  use of secure protocols (SSL/TLS) in receiving orders via the Internet,  (optional) favourable effects of adopting electronic sales: access to new markets, increasing sales potential,  (optional) favourable effects of adopting electronic sales: lower transaction costs,  (optional) favourable effects of adopting electronic sales: increased turnover,  (optional) favourable effects of adopting electronic sales: other effects. Characteristics to be collected for enterprises that have received orders from customers from other countries of the European Union via computer networks and are not classified in Section K of NACE Rev. 2:  (optional) electronic sales by destination: EU country with highest value of electronic sales, in the previous calendar year,  (optional) electronic sales by destination: EU country with second highest value of electronic sales, in the previous calendar year,  (optional) electronic sales by destination: EU country with third highest value of electronic sales, in the previous calendar year. Characteristics to be collected for enterprises that have sent orders via computer networks and are not classified in Section K of NACE Rev. 2:  percentage of total purchases value resulting from orders placed via computer networks, in percentage classes, in the previous calendar year ([0;1], [1;5], [5;10], [10;25], [25;50], [50;75], [75;100]),  electronic purchases by origin: own country,  electronic purchases by origin: other EU countries,  electronic purchases by origin: rest of the world. (c) The following enterprise background characteristics must be collected or obtained from alternative sources: Characteristics to be collected for all enterprises:  main economic activity of the enterprise, in the previous calendar year,  average number of persons employed, in the previous calendar year,  location in terms of convergence/non-convergence region, in the previous calendar year. Characteristics to be collected for enterprises not classified in Section K of NACE Rev. 2:  total purchases of goods and services (in value terms, excluding VAT), in the previous calendar year,  total turnover (in value terms, excluding VAT), in the previous calendar year. 2. Coverage The characteristics specified in heading 1(b) of this Annex are to be collected and obtained for enterprises classified in the following economic activities, of the following enterprise size and with the following geographic scope. (a) Economic activity: enterprises classified in the following categories of NACE Rev. 2: NACE category Description Section C Manufacturing Section D, E Electricity, gas and steam, water supply, sewerage and waste management Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transport and storage Section I Accommodation and food service activities Section J Information and communication Classes 64.19, 64.92, 66.12 and 66.19 Groups 65.1 and 65.2 Financial and insurance activities Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support activities (b) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed are to be covered optionally. (c) Geographic scope: enterprises located in any part of the territory of the Member State. 3. Reference periods The reference period is the year 2008 for the characteristics which refer to the previous calendar year. The reference period is January 2009 for the other characteristics. 4. Breakdowns For the subjects and their characteristics listed in heading 1(b) of this Annex the following background characteristics must be provided. (a) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10-18 19-22 23-25 26-33 35-39 41-43 45-47 49-53 55 56 58-63 64.19 + 64.92 + 65.1 + 65.2 + 66.12 + 66.19 68 69-74 77-82 79 NACE Rev. 2 aggregation for possible calculation of European aggregates 10-12 13-15 16-18 26 27-28 29-30 31-33 45 46 47 58-60 61 62-63 64.19 + 64.92 65.1 + 65.2 66.12 + 66.19 77-78 + 80-82 Data must be provided broken down by the respective NACE Rev. 1.1 aggregates in order to establish comparability of data between both versions of economic activity classification. NACE aggregation DA + DB + DC + DD + DE DF + DG + DH DI + DJ DK + DL + DM + DN 45 50 51 52 55.1 + 55.2 60 + 61 + 62 + 63 64 65.12 + 65.22 66.01 + 66.03 72 70 + 71 + 73 + 74 92.1 + 92.2 If covered, the following breakdown should be applied to the optional NACE Rev. 1.1 categories. NACE aggregation 22 40 + 41 55.3 + 55.4 + 55.5 92.3 to 92.7 93 67.12 + 67.13 + 67.2 (b) Size class breakdown: data must be broken down by the following size classes of the number of persons employed. Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed If covered, the following breakdown should be applied to enterprises with less than 10 persons employed. (The characteristics are to be provided for size classes Less than five persons employed and five to nine persons employed optionally.) Size class Less than 10 persons employed Less than five persons employed (optional) five to nine persons employed (optional) (c) Geographic breakdown: Data must be broken down by the following regional groups. Regional group Convergence regions Non-convergence regions 5. Periodicity The data must be provided once for the year 2009. 6. Deadlines (a) The aggregate data, where necessary flagged for confidentiality or unreliability, referred to in Article 6 of Regulation (EC) No 808/2004 must be forwarded to Eurostat before 5 October 2009. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer readable transmission format must follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 must be forwarded to Eurostat before 31 May 2009. The metadata must follow the report template provided by Eurostat. (c) The quality report referred to in Article 7(4) of Regulation (EC) No 808/2004 must be forwarded to Eurostat by 5 November 2009. The quality report must follow the report template provided by Eurostat. ANNEX II MODULE 2: INDIVIDUALS, HOUSEHOLDS AND THE INFORMATION SOCIETY 1. Subjects and their characteristics (a) The subjects to be covered for the reference year 2009, selected from the list in Annex II to Regulation (EC) No 808/2004, are the following:  access to and use of ICT systems by individuals and/or in households,  use of the internet for different purposes by individuals and/or in households,  ICT competence,  barriers to use of ICT and the internet. (b) The following characteristics must be collected: Access to and use of ICT systems by individuals and/or in households Characteristics to be collected for all households:  access at home to a computer,  access at home to the internet, regardless of whether it is used. Characteristics to be collected for households with access to the internet at home:  devices used to access the internet at home: desktop computer,  devices used to access the internet at home: portable computer (laptop),  devices used to access the internet at home: other mobile devices,  (optional) devices used to access the internet at home: internet-enabled mobile phone,  (optional) devices used to access the internet at home: handheld computer,  devices used to access the internet at home: TV set with specific internet device,  devices used to access the internet at home: games console,  devices used to access the internet at home: unknown,  type of connection used to access the internet at home: modem or ISDN,  type of connection used to access the internet at home: DSL (e.g. ADSL, SHDSL),  type of connection used to access the internet at home: other broadband connection (e.g. cable, UMTS),  type of connection used to access the internet at home: mobile phone over narrowband (GPRS, etc.). Characteristics to be collected for all individuals:  most recent computer use at home, at work or any other place (within the last three months; between three months and a year ago; more than one year ago; never used a computer). Characteristics to be collected for individuals having used a computer in the last three months:  average frequency of computer use (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  (optional) location of computer use in the last three months: at home,  (optional) location of computer use in the last three months: at place of work (other than home),  (optional) location of computer use in the last three months: at place of education,  (optional) location of computer use in the last three months: at another persons home,  (optional) location of computer use in the last three months: at other places (e.g. public library, hotel, airport, internet cafÃ ©). Use of the internet for different purposes by individuals and/or in households Characteristics to be collected for all individuals:  most recent internet use (within the last three months; between three months and a year ago; more than one year ago; never used the internet). Characteristics to be collected for individuals having already used the internet:  most recent internet commerce activity for private use (within the last three months; between three months and a year ago; more than one year ago; never bought or ordered),  internet usage for placing a bet (e.g. sports betting) or playing gambling or lotto in the last 12 months,  (optional) awareness of fundamental rights of consumers in the EU in connection with online purchases of goods over the internet (except auctions): cancellation of purchases and right to a refund within a short period for most goods,  (optional) awareness of fundamental rights of consumers in the EU in connection with online purchases of goods over the internet (except auctions): delivery of goods within a maximum of 30 days after placing the order (unless otherwise agreed in contract between parties),  (optional) awareness of fundamental rights of consumers in the EU in connection with online purchases of goods over the internet (except auctions): privacy and data protection (e.g. providing consent to data processing beyond execution of order and billing requirements),  (optional) awareness of fundamental rights of consumers in the EU in connection with online purchases of goods over the internet (except auctions): right to be informed about the contractual conditions,  (optional) awareness of fundamental rights of consumers in the EU in connection with online purchases of goods over the internet (except auctions): none of the above. Characteristics to be collected for individuals having used the internet in the last three months:  average frequency of internet use in the last three months (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  location of internet use in the last three months: at home,  location of internet use in the last three months: at place of work (other than home),  location of internet use in the last three months: at place of education,  location of internet use in the last three months: at another persons home,  location of internet use in the last three months: at other places,  (optional) location of internet use in the last three months: public library,  (optional) location of internet use in the last three months: post office,  (optional) location of internet use in the last three months: public office, town hall or government agency,  (optional) location of internet use in the last three months: community or voluntary organisation,  (optional) location of internet use in the last three months: internet cafÃ ©,  (optional) location of internet use in the last three months: hotspot (at hotels, airports, public places, etc.),  use of mobile devices to access the internet: mobile phone,  use of mobile devices to access the internet: mobile phone via GPRS,  use of mobile devices to access the internet: mobile phone via UMTS, HSDPA (3G, 3G+),  use of mobile devices to access the internet: handheld computer (palmtop, PDA),  use of mobile devices to access the internet: portable computer (laptop) via wireless connection away from home or work,  internet usage in the last three months for private purposes for sending and/or receiving e-mail,  internet usage in the last three months for private purposes for telephoning over the internet, video calls (via webcam) over the internet,  internet usage in the last three months for private purposes for posting messages to chat sites, blogs, newsgroups or online discussion forum, use of instant messaging,  internet usage in the last three months for private purposes for finding information about goods and services,  internet usage in the last three months for private purposes for using services related to travel and accommodation,  internet usage in the last three months for private purposes for listening to web radios and/or watching web television,  internet usage in the last three months for private purposes for uploading to any website self-created content (text, images, photos, videos, music etc.) to be shared,  internet usage in the last three months for private purposes for downloading software (other than games software),  internet usage in the last three months for private purposes for playing or downloading games, images, films or music,  internet usage in the last three months for private purposes for reading or downloading online news, newspapers or news magazines,  internet usage in the last three months for private purposes for looking for a job or sending a job application,  internet usage in the last three months for private purposes for seeking health-related information,  internet usage in the last three months for private purposes for internet banking,  internet usage in the last three months for private purposes for selling goods or services, e.g. via auctions,  internet usage in the last three months for private purposes for looking for information about education, training or course offers,  internet usage in the last three months for private purposes for doing an online course (in any subject),  internet usage in the last three months for private purposes for consulting the internet with the purpose of learning,  internet usage in the last three months for private purposes for obtaining information from public authorities websites,  internet usage in the last 12 months for private purposes for obtaining information from public authorities websites,  internet usage in the last three months for private purposes for downloading official forms from public authorities websites,  internet usage in the last 12 months for private purposes for downloading official forms from public authorities websites,  internet usage in the last three months for private purposes for sending filled-in forms to public authorities,  internet usage in the last 12 months for private purposes for sending filled-in forms to public authorities. Characteristics to be collected for individuals having used the internet in the last three months for private purposes for finding information about goods or services:  (optional) information was used to buy goods or services,  (optional) information was used to buy over the internet. Characteristics to be collected for individuals having used the internet in the last three months for private purposes for reading or downloading online news, newspapers or news magazines:  internet usage in the last three months for private purposes for reading or downloading online news, newspapers or news magazines the individual subscribed to in order to receive them regularly. Characteristics to be collected for individuals having used the internet for internet commerce activities for private use in the last 12 months:  internet usage for ordering food or groceries in the last 12 months,  internet usage for ordering household goods in the last 12 months,  internet usage for ordering medicine in the last 12 months,  internet usage for ordering films or music in the last 12 months (to be reported separately for films: whether delivered on-line; to be reported separately for music: whether delivered on-line),  internet usage for ordering books, magazines, newspapers or e-learning material in the last 12 months (to be reported separately: whether delivered on-line),  internet usage for ordering clothes or sports goods in the last 12 months,  internet usage for ordering video games software and upgrades in the last 12 months (to be reported separately with other computer software and upgrades: whether delivered on-line),  internet usage for ordering other computer software and upgrades in the last 12 months (to be reported separately with video games software and upgrades: whether delivered on-line),  internet usage for ordering computer hardware in the last 12 months,  internet usage for ordering electronic equipment (incl. cameras) in the last 12 months,  internet usage for ordering telecommunication services (e.g. TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money on prepaid phone cards),  internet usage for purchasing shares, insurance policies and other financial services in the last 12 months,  internet usage for ordering holiday accommodation (hotels, etc.) in the last 12 months,  internet usage for ordering other travel arrangements (transport tickets, car hire, etc.; to be reported separately with tickets for events: whether delivered on-line),  internet usage for ordering tickets for events in the last 12 months (to be reported separately with travel tickets: whether delivered on-line),  internet usage for ordering other goods or services in the last 12 months,  goods or services bought or ordered in the last 12 months from national sellers,  goods or services bought or ordered in the last 12 months from sellers from other EU countries,  goods or services bought or ordered in the last 12 months from sellers from the rest of the world,  goods or services bought or ordered in the last 12 months: country of origin of sellers is not known,  (optional) number of orders or goods or services bought over the internet in the last three months (1-5 orders/purchases; between >5 and 10 orders/purchases, >10 orders/purchases; unknown),  (optional) total value of goods or services (excluding shares or other financial services) bought over the internet in the last three months (amount in national currency or in classes, if national currency is the euro: less than 50 euros, 50 to less than EUR 100, EUR 100 to less than EUR 500, EUR 500 to less than EUR 1 000, EUR 1 000 or more; unknown),  method of payment for goods or services ordered over the internet for private use in the last 12 months: provided credit or debit card details over the internet,  method of payment for goods or services ordered over the internet for private use in the last 12 months: provided pre-paid card or pre-paid account details over the internet,  method of payment for goods or services ordered over the internet for private use in the last 12 months: electronic bank transfer via internet banking,  method of payment for goods or services ordered over the internet for private use in the last 12 months: payment not via the internet (in cash, via ordinary bank transfer, etc.),  problems encountered in the last 12 months when buying or ordering goods or services over the internet for private use regardless of type of problem,  wider choice of goods or services is argument for ordering goods or services via the internet for private purposes (very important; to some extent; not at all),  lower prices is argument for ordering goods or services via the internet for private purposes (very important; to some extent; not at all),  easy to use the website is argument for ordering goods or services via the internet for private purposes (very important; to some extent; not at all),  convenience (e.g. less time-consuming, shopping at any time, cross-border) is argument for ordering goods or services via the internet for private purposes (very important; to some extent; not at all),  opportunity to buy products not available in my area or region is argument for ordering goods or services via the internet for private purposes (very important; to some extent; not at all),  certification of quality of website services by independent body or availability of recognised trust mark is argument for ordering goods or services via the internet for private purposes (very important; to some extent; not at all),  opinion rating and feedback on website from other users is argument for ordering goods or services via the internet for private purposes (very important; to some extent; not at all),  certainty about legal rights and guarantees is argument for ordering goods or services via the internet for private purposes (very important; to some extent; not at all),  conditions of sale read when purchasing goods or services over the internet for private use (always; sometimes; never). Characteristics to be collected for individuals having used the internet for internet commerce activities for private use in the last 12 months for ordering medicine:  (optional) internet commerce activities for ordering prescribed medicine,  (optional) internet commerce activities for ordering non-prescribed medicine. Characteristics to be collected for individuals having used the internet for internet commerce activities in the last 12 months for private purposes and having encountered any problem with internet commerce:  problems encountered with internet commerce: technical failure of website during ordering or payment,  problems encountered with internet commerce: difficulties in finding information concerning guarantees and other legal rights,  problems encountered with internet commerce: speed of delivery lower than indicated,  problems encountered with internet commerce: final costs higher than indicated (e.g. higher delivery costs, unexpected transaction fee),  problems encountered with internet commerce: wrong or damaged goods delivered,  problems encountered with internet commerce: problems with fraud encountered (e.g. no goods/services received at all, misuse of credit card details),  problems encountered with internet commerce: complaints and redress difficult or no satisfactory response after complaint,  problems encountered with internet commerce: other. ICT competence Characteristics to be collected for individuals having ever used a computer:  (optional) most recent training course of at least three hours on any aspect of computer use (within the last three months; between three months and one year ago; between one and three years ago; more than three years ago; never taken a course),  computer skills for copying or moving a file or folder,  computer skills for using copy and paste tools to duplicate or move information within a document,  computer skills for using basic arithmetic formulas in a spreadsheet,  computer skills for compressing (or zipping) files,  computer skills for connecting and installing new devices, e.g. printer or modem,  computer skills for writing a computer program using a specialised programming language. Barriers to use of ICT and the internet Characteristics to be collected for households with access to the internet at home, but not via broadband connection:  barriers to home internet access via broadband: too expensive,  barriers to home internet access via broadband: no need,  barriers to home internet access via broadband: not available in my area,  barriers to home internet access via broadband: can access broadband elsewhere (e.g. at work),  barriers to home internet access via broadband: none of the above, but other. Characteristics to be collected for individuals having used the internet but not for internet commerce activities in the last 12 months:  barriers to internet commerce: have no need,  barriers to internet commerce: prefer to shop in person, like to see product, loyalty to shops, force of habit,  barriers to internet commerce: relevant information about goods and services difficult to find on website,  barriers to internet commerce: lack of skills,  barriers to internet commerce: delivery of goods ordered over the internet is a problem (e.g. takes too long or is logistically difficult),  barriers to internet commerce: payment security concerns (e.g. giving credit card details over the internet),  barriers to internet commerce: privacy concerns (e.g. giving personal details over the internet),  barriers to internet commerce: trust concerns about receiving or returning goods, concerns about complaints or redress,  barriers to internet commerce: no payment card with which to pay over the internet,  barriers to internet commerce: speed of the internet connection is too slow,  barriers to internet commerce: other. 2. Coverage (a) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to households are households with at least one member in the age group 16 to 74. (b) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to individuals are individuals aged 16 to 74. (c) The geographic scope must comprise households and/or individuals living in any part of the territory of the Member State. 3. Reference period The main reference period for the statistics to be collected is the first quarter of 2009. 4. Breakdowns (a) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to households, the following background characteristics must be collected:  region of residence (to be collected according to the NUTS1 classification of regions),  (optional) region of residence according to the NUTS2 classification,  geographic location: living in convergence regions (including phasing-out regions); living in regional competitiveness and employment regions,  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in sparsely populated areas,  type of household: number of members in the household (to be collected separately: number of children under 16),  (optional) households net monthly income (to be collected as a value or using quartiles). (b) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to individuals, the following background characteristics must be collected:  region of residence (to be collected according to the NUTS1 classification of regions),  (optional) region of residence according to the NUTS2 classification,  geographic location: living in convergence regions (including phasing-out regions); living in regional competitiveness and employment regions,  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in sparsely populated areas,  gender: male; female,  age (to be collected as value or using age groups): under 16 (optional); 16 to 24; 25 to 34; 35 to 44; 45 to 54; 55 to 64; 65 to 74; over 74 (optional),  highest completed level of education according to the International Standard Classification of Educational Levels (ISCED 97): low (ISCED 0, 1 or 2); middle (ISCED 3 or 4); high (ISCED 5 or 6),  employment situation: employee or self-employed including family workers; unemployed; students not in the labour force; other not in the labour force,  occupation according to the International Standard Classification of Occupations (ISCO-88): manual workers, non-manual workers; ICT workers, non-ICT workers. 5. Periodicity  The data must be provided once for the year 2009. 6. Deadlines for transmission of results (a) The aggregate data, where necessary flagged for confidentiality or unreliability, referred to in Article 6 of Regulation (EC) No 808/2004 must be forwarded to Eurostat before 5 October 2009. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer readable transmission format must follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 must be forwarded to Eurostat before 31 May 2009. The metadata must follow the report template provided by Eurostat. (c) The quality report referred to in Article 7(4) of Regulation (EC) No 808/2004 must be forwarded to Eurostat by 5 November 2009. The quality report must follow the report template provided by Eurostat.